

113 S1767 IS: Pipeline Modernization and Consumer Protection Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1767IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Markey (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to require gas pipeline facilities to accelerate the repair, rehabilitation, and replacement of
				high-risk pipelines used in commerce,  and for other purposes.1.Short titleThis Act may be cited as the
			 Pipeline Modernization and Consumer Protection Act.2.Replacement programs
			 for high-risk natural gas pipelines(a)FindingsCongress
			 finds that—(1)Federal
			 requirements related to repairing pipeline leaks are limited to
			 hazardous leaks, which are leaks that represent an existing or
			 probable hazard to persons or property and require immediate repair;(2)there are no
			 Federal requirements to address slower or less hazardous leaks, which can allow
			 the leaks to persist unrepaired indefinitely;(3)in States without a standard definition and
			 methodology for calculating unaccounted-for gas (the difference between the
			 amount of gas purchased by a utility and the amount used or sold to customers),
			 data inconsistencies may be pervasive and these inconsistencies hinder the
			 ability of regulators to monitor gas system and utility performance;(4)the cost of leaked
			 or otherwise unaccounted-for natural gas in the distribution system is
			 typically passed on to ratepayers without limitation as an accepted cost of
			 service, which removes financial incentive for utilities to minimize the
			 leaks;(5)methane, the
			 primary constituent of natural gas, is a greenhouse gas at least 20 times more
			 potent than carbon dioxide;(6)according to the
			 Pipeline and Hazardous Materials Safety Administration, the United States
			 natural gas distribution system still includes 61,000 miles of bare steel pipe
			 without adequate corrosion protection and 32,000 miles of cast iron pipe, which
			 was installed beginning in the 1830s and can be prone to failure;(7)major recent
			 pipeline explosions that led to human fatalities, including those in Austin,
			 Texas, Philadelphia, Pennsylvania, and Allentown, Pennsylvania, have been
			 traced to aging, leaking, and high-risk pipeline infrastructure;(8)natural gas
			 distribution utilities may be discouraged from making capital expenditures for
			 the replacement of leaking and failure-prone pipelines because traditional
			 ratemaking structures may not allow for cost recovery on a timely basis;
			 and(9)according to the
			 Pipeline and Hazardous Materials Safety Administration, the natural gas
			 pipeline replacement programs established as part of the ratemaking process in
			 27 States and the District of Columbia have played a vital role in enhancing
			 public safety by better ensuring the prompt rehabilitation, repair, or
			 replacement of high-risk natural gas distribution infrastructure.(b)Natural gas
			 distribution companies(1)In
			 generalChapter 601 of title 49, United States Code, is amended by inserting after section 60112 the
			 following:60112A.Replacement
				programs for high-risk natural gas pipelines(a)Definition of gas pipeline facilityIn this section, the term gas pipeline facility includes—(1)a distribution facility; and(2)a gas utility.(b)In
				generalEach operator of a gas pipeline facility shall, in accordance with an integrity
				management program required under section 60109 of this title, if applicable, accelerate the repair, rehabilitation, and replacement of
				gas piping or equipment that—(1)is
				leaking; or(2)may pose high
				risks of leaking, or may no longer be fit for service, because of—(A)inferior
				materials;(B)poor construction
				practices;(C)lack of
				maintenance; or(D)age.(c)Policy
				options(1)In
				generalIn complying with subsection (b), each State regulatory
				authority and each nonregulated gas utility shall consider—(A)developing
				prioritized timelines to repair all leaks based on the severity of the leak, including non-hazardous leaks, or
				replace identified leaking or high-risk piping or equipment, including leaks
				identified as part of an integrity management plan developed under section
				192.1007 of title 49, Code of Federal Regulations, if applicable;(B)adopting a
				cost-recovery program that includes—(i)replacement plans
				with targets and benchmarks for leaking or high-risk infrastructure
				replacement;(ii)consideration of
				the economic, safety, and environmental benefits of reduced gas leakage, including consideration of reduced operation and
				maintenance costs and reduced costs attributable to lost or unaccounted-for
				natural gas; and(iii)reporting on the
				reductions in lost or unaccounted-for gas as a result of pipeline
				replacements;(C)adopting a standard definition and
				methodology for calculating and reporting unaccounted-for gas to improve data
				quality;(D)adopting limits
				on cost recovery for lost and unaccounted-for gas; and(E)requiring use of
				best available technology to detect gas leaks..(2)Technical and conforming amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by inserting after the item relating to section 60112 the following:60112A. Replacement programs for high-risk natural gas pipelines..(c)Non-Binding
			 guidelines for identifying and classifying high-Risk pipeline
			 infrastructure(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator of the Pipeline and Hazardous Materials Safety
			 Administration shall, after consultation with State regulatory authorities, the
			 Secretary of Energy, the Administrator of the Environmental Protection Agency,
			 the Federal Energy Regulatory Commission, and other appropriate Federal
			 agencies, and after notice and opportunity for comment, issue non-binding
			 guidelines identifying best practices under section 60112A of title 49, United States Code (as added by subsection (b)).(2)Preserving the
			 integrity of actions already taken by State regulatory
			 authoritiesIn formulating guidelines under paragraph (1), the
			 Administrator of the Pipeline and Hazardous Materials Safety Administration
			 shall, to the extent practicable, preserve the integrity of, and be guided by,
			 actions already taken by State regulatory authorities to ensure proper
			 identification, classification, and timely repair of high-risk pipeline
			 infrastructure and leaks, including actions taken after consideration of the
			 standard under section 303(b)(6) of the Public Utility Regulatory Policies Act
			 of 1978 (15 U.S.C. 3203(b)(6)).(3)Revision of
			 guidelinesNot less frequently than once every 7 years, the
			 Administrator of the Pipeline and Hazardous Materials Safety Administration
			 shall review and, as appropriate, revise the guidelines issued under paragraph
			 (1) to reflect changes in the composition and safety performance of the
			 pipeline infrastructure in the United States.3.Data standardization(a)In generalNotwithstanding any other provision of law, not later than 1 year after the date of enactment of this Act, the Administrator of the Pipeline and Hazardous Materials Safety Administration and the  heads of other applicable Federal agencies shall, in consultation with State and local agencies under subsection (c), work jointly to establish and publish forms  that adopt a standard definition and
				methodology for calculating and reporting unaccounted-for gas, including, when possible, information on the causes of unaccounted-for gas and the quantities associated with each cause, for use by applicable Federal agencies to standardize the data collected on unaccounted-for gas.(b)AdministrationIn carrying out this section, the Administrator of the Pipeline and Hazardous Materials Safety Administration and the heads of other applicable Federal agencies  may—(1)establish an interagency working group; and(2)enter into a memorandum of understanding.(c)Consultation with State and local agenciesThe Administrator of the Pipeline and Hazardous Materials Safety Administration and the heads of other applicable Federal agencies  shall offer to work with State and local regulatory authorities to adopt a standard definition and
				methodology for calculating and reporting unaccounted-for gas to standardize the data collected by Federal, State, and local governments.